Title: From George Washington to Bushrod Washington, 19 January 1798
From: Washington, George
To: Washington, Bushrod



My dear Bushrod,
Mount Vernon 19th Jan. 1798

Your letter of the 8th instant came to hand opportunely, as Mr Augustus Woodward (in whose favour the Sheriff of Kanhawa had drawn for the taxes of my lands in that County) was here on his return from Philadelphia, and received the full amount of his draught.
I am perfectly at a loss to know what is meant by the Auditors A/c as coming from “The Sheriff of Greenbrier who says he has returned a tract of land the property of Genl George Washington Esqr., amounting to 15,940 acres for non-payment of the Revenue tax due thereon, for the year 1789. The tax is £35:17:3.”
I neither do, or ever did, hold such a tract, and must request the favour of you to investigate this matter; & that you may be enabled to do it with accuracy, I enclose you a list of all the lands I hold in this state on the Western waters, with the dates of the Patents; to whom granted; for what quantity; and in what counties they were supposed to lye at the time they were surveyed. By which you will perceive, first that I have no such tract in any county, & 2d that no two or more of those, contained in the list, will make the exact quantity of 15,940.
The Sheriff, in his draught on me in favour of A. Woodward, does not specify the quantity of acres I hold on the Kanhawa; but the number of tracts only, on which the taxes are due for the years 1791.2.3.4.5 and 1796: and for 2 tracts only on the River Ohio, when there are three tracts on that river: This puts it out of my power to know whether I am justly dealt by, or not; and it would seem by some calculations & figures on a piece of paper (which I return) that I am charged for more land than I ever held there. A small tract of 240 acres between the Representative of

Genl Andrew Lewis & my self, is there inserted also. Pray what is the state of that matter? No tax has ever been demanded of me, therefor; & it may, for ought I know to the contrary, be in jeopardy likewise. It contains the burning spring. Several matters relative to these lands want explanation, and you would oblige me by endeavouring to obtain it, & for this purpose, as it may assist, I return all the Papers you sent me.
By comparing them, you will find that Sheriff Alderson charges taxes for the years 1791–1796, both inclusive, for the four tracts on the Kanhawa, and two on the Ohio: & that the Sheriff of Greenbrier returns 15940 for non-payment of the Revenue tax, for the year 1789. What becomes of the tax for 1790 on all these lands? or was there any? Why return 15940 acres, & not the whole when all were under the same predicament? Why are two tracts on the Ohio charged, & the third not? The enclosed list contains those on the one, as well as the other river; and if (as I conceive ought to have been the case with the Sheriff, and I suppose is so at the Auditors Office) the number of acres in each tract, & at what assessed had been inserted, these difficulties might have been removed without giving you the trouble I am about to do in examining the aforesaid Office—but as there is a cloud over the business; as I am as willing to comply with the Laws, as to receive justice in the execution of them; as I wish to have a full understanding of the case, to effect both; and shall not willingly, nor neglectfully (knowing it) put it in the power of any one to deprive me of my property through any failure on my part, I must beg the favour ⟨of you⟩ to obtain from the Auditor at your & his leisure, provided I put nothing to hazard by the delay, a complete statement of the taxes on all the lands mentioned in the list I enclose—the small tract of 587 Acres I had almost forgot, though extremely valuable for its size. With sincere & Affectionate regard—I am always Yours

Go: Washington


P.S. Since writing the aforegoing letter, which, as you will readily perceive is done in much haste, I find I was mistaken in saying none of the tracts united would make 15940 acres—those of 10990, 2950, & 2000 do this. I send you $120 to pay the £35.17.3 and 1/ Tax for Lots, though I did not know that any thing was due on the latter. nor do I believe any tax has ever been paid on the 587 Acs. tract, or others before.

